Dissenting Opinion by
Judge Blatt :
I respectfully dissent.
I believe that the majority here has extended the concept of de facto taking beyond that which was intended to constitute a compensable injury when the Legislature adopted Section 502(e) of the Eminent Domain Code (Code), 26 P.S. §l-502(e). In Conroy-Prugh Glass Co. v. Commonwealth, 456 Pa. 384, 321 A.2d 598 (1974), our Supreme Court held that the property owner there was entitled to the appointment of a board of view because he had lost rental income as a direct result of the imminence of condemnation and that he was, therefore, substantially deprived of the use and enjoyment of his property. The factual situation in the case before us here, however, does not suggest that the landowner’s present financial difficulties can be directly attributed to the plans for a limited *489access highway which will, when and if the highway is bnilt, require the condemnation of only a portion of the approximately 15-acre tract concerned. Instead, the record indicates that the landowner corporation, itself, pursued no formal application for the permit or permits necessary to develop the land,1 and that the property in question was zoned residential at the time it was purchased, permitting the construction of apartments and single-family dwellings, and that there has been no change in the zoning classification since the purchase. Moreover, the record shows, and the majority opinion concludes, that there is currently no interference with access to the property and that there will be no such interference even after the highway is completed.
The landowner here should have filed application to obtain the building permits required, and, if the zoning and building authorities had not permitted the development of the land as requested, as may have been informally understood that they would, it was then for the landowner to appeal from this refusal. Moreover, if the value of the property here was incidentally diminished by the impending condemnation, Section 604 of the Code provides for just compensation to the landowner at the time of the condemnation. Section 502(e) of the Code was not intended, as I view it, to compensate a property owner for deprivation of the use of his land when he has not attempted to use it.
*490As a matter of law, I do not believe that the landowner here has stated a cause of action for damages compensable under the Code, and I would, therefore, reverse the order of the lower court and sustain the objections of the Pennsylvania Department of Transportation.
President Judge Bowman and Judge Wilkinson, Jr. join in this dissent.

 The landowner submitted an application for a building permit in 1971, showing no means of ingress or egress in the event that the highway, as proposed at that time, was constructed, and no appeal was taken from the building inspector’s refusal to issue the requested permit. No formal application for a permit, however, was made after the Department of Transportation issued a revised preliminary plan for the proposed highway showing an access road to the landowner’s property.